THE SHANGHAI COMMERCIAL & SAVINGS BANK, LTD.

hong kong branch
(incorporated in taiwan with limited liability)

 

 

Private and Confidential

 

Our Reference: (6400101110092)

 

29th August 2012

 

Hong Kong Highpower Technology Company Limited
Unit 12, 15/F Technology Park,
18 On Lai Street
Shek Mun, Shatin,
N.T.

 

Dear Sirs,

 

Re:Banking Facility up to a limit of USD2,600,000
Borrower: Hong Kong Highpower Technology Company Limited

 

We are pleased to offer the banking/credit facility(ies) as described in this
letter (“Facility Letter”) to you subject to the provisions herein contained
this Facility Letter and in the Appendix (“Appendix”) hereof. Please note that
the Appendix forms an integral part of this Facility Letter, which is intended
to set out all the terms and provisions of the said Facility.

 

1.Bank

 

The Shanghai Commercial & Savings Bank, Ltd., Hong Kong Branch, whose registered
office is situated at 10/F, Peninsula Office Tower, 18 Middle Road, Tsim Sha
Tsui, Kowloon, Hong Kong (including its successors and assigns) (the “Bank”).

 

2.Borrower

 

Hong Kong Highpower Techonolgy Company Limited (Company No.: 851928) whose
registered office is situated at Unit 12, 15/F Technology Park, 18 On Lai
Street, Shek Mun Street, Shek Mun, Statin, N.T. (the “Borrower”).

 

3.Facility Type and Amount

 

A Revolving Short-term Secured Loan Facility

 

Limit: US Dollars Two Million and Six Hundred Thousand (USD2,600,000)

 

Unless otherwise agreed by the Bank, the Borrower shall ensure that the total
outstanding amount of the Facility shall not exceed the Facility Limit.

 

The Facility Limit is subject to our customary periodic review, normally on an
annual basis. In any event, the Bank may at any time modify or reduce the
Facility Limit.

 

Page 1 of 10

 

 

THE SHANGHAI COMMERCIAL & SAVINGS BANK, LTD.

hong kong branch
(incorporated in taiwan with limited liability)

  

4.Interest

 

Interest is to be charged at 1.1% p.a. above 1-Month LIBOR or at a rate not to
be less than our cost of funds.

 

Interest is payable monthly commencing one month after the drawdown date or at
the due date, whichever is earlier.

 

The LIBOR is subject to change. The interest rate of the Facility shall be
changed automatically and immediately upon the change of the LIBOR without any
notice from the Bank to the Borrower.

 

5.Drawdown

 

The Borrower shall give notice to the Bank no later than 2 business days before
the day it requires drawdown. The notice of drawdown referred herein shall be in
such form and content to be determined by the Bank in its absolute discretion.

 

6.Repayment

 

Subject to the Bank’s overriding right of withdrawal and forthwith repayment on
demand, all the outstanding liabilities under the Facility shall be repaid by
29th August 2013.

 

7.Conditions Precedent

 

The availability of the Facility is subject to and conditional upon due and
complete fulfillment of all of the following conditions :-

 

(a)delivery of certified true copies of the Certificate of Incorporation and
Memorandum and Articles of Association (or equivalent constitutional documents)
of the Borrower(s);

 

(b)delivery of appropriate supporting board minutes and/or shareholders’
resolutions in a form acceptable to the Bank;

 

(c)the Bank’s standard Deed of Charge on Account duly executed by the Chargor;
and

 

(d)the Bank’s standard General Letter of Hypothecation duly executed by the
Borrower(s); and

 

(e)such other documents, items or evidence (all in a form acceptable to the
Bank) as the Bank may require.

 

Page 2 of 10

 

 

THE SHANGHAI COMMERCIAL & SAVINGS BANK, LTD.

hong kong branch
(incorporated in taiwan with limited liability)

 

8.Nature and Term of the Facility

 

Subject to the Bank’s overriding right of withdrawal and forthwith repayment on
demand, the term of the Facility shall be for a period up to 29th August 2013.

 

We must stress that notwithstanding anything contained in this Facility Letter,
the Bank shall be entitled at any time in its absolute discretion to cancel or
withdraw the Facility and/or to demand immediate repayment or payment (as the
case may be) of all principal, interest, fees and other amounts outstanding
under this Facility Letter (the “Facility Liabilities”) (whereupon the Facility
shall be so cancelled or withdrawn and/or the Facility Liabilities shall be
immediately so payable).

 

The Facility is also subject to our customary periodic review, normally on an
annual basis. In any event, the Bank may at any time cancel the outstanding
commitment in respect of any undrawn portion of the Facility.

 

It should be noted that approval of advance to the Borrower under any of the
Facility may in our sole and absolute discretion, be varied, withdrawn or
suspended at any time before any such advance is in fact made notwithstanding
any purported acceptance by the Borrower hereunder or the signing/execution of
any Facility Letter and security documents by the Borrower in favour of us.

 

9.Security Documents

 

Charge on Account

 

A Deed of Charge on Account (the “Charge on Account”) in respect of Fixed
Deposit held with the Bank in our name for a total amount of not less than
USD2,600,000 (or 100% of the Facility Amount) is to be furnished by Hong Kong
Highpower Technology Company Limited (the “Chargor”) in favour of the Bank to
secure all moneys due or owing by the Borrower to the Bank under this Facility
Letter. The Charge on Deposit shall be in such form and content to be determined
by the Bank in its absolute discretion.

 

Note:If RMB Fixed Deposit is furnished to secure the Facility, the loan(s) can
only be drawn up to 90% of the amount of the RMB Fixed Deposit(s). The Bank is
to review the exchange rate of RMB/USD on a monthly basis. If the loan-to-value
ratio at any time exceeded 95%, the borrower is to furnish to the Bank
additional Fixed Deposit or to partially repay the outstanding liabilities so as
to maintain the loan-to-value ratio at 90% or below within one week. Otherwise,
the Bank is to exercise its right to set-off the Fixed Deposit for repaying the
outstanding liabilities due to the Bank.

 

The Charge on Account shall be referred to herein below as the “Collateral”.

 

Page 3 of 10

 

 

THE SHANGHAI COMMERCIAL & SAVINGS BANK, LTD.

hong kong branch
(incorporated in taiwan with limited liability)



 

Please indicate your acceptance of the Facility by signing and returning the
enclosed duplicate of this Facility Letter, which should be duly signed by you
and the relevant party(ies) (if any) within 30 days hereof to evidence your
understanding, failing which the offer in this Facility Letter will lapse
(unless otherwise agreed by our Bank).

 

  Yours faithfully,   For and on behalf of   The Shanghai Commercial & Savings  
Bank, Ltd., Hong Kong Branch       /s/ [illegible signature]   /s/ [illegible
signature]   Authorized Signatures

 

We agree to accept the Facility and be bound by all the terms and conditions as
the Borrower.

 

/s/ Dangyu Pan   Borrower:  Hong Kong Highpower Technology Company Limited  
Date:  

 

Note: The Borrower should note that the Bank has during the credit approval
process obtained and considered a credit report on the Borrower from the credit
reference agency – Dun & Bradstreet (HK) Limited. In this regard, the Borrower
may wish to contact the credit reference agency (Tel No. 2516 1100) directly for
enquiry. The Bank may in future access the Borrower’s data held with the credit
reference agency for the purpose of reviewing the facility and such reviews are
common and in the normal course of events take place one or more times each
year.

 

Page 4 of 10

 

 

THE SHANGHAI COMMERCIAL & SAVINGS BANK, LTD.

hong kong branch
(incorporated in taiwan with limited liability)

 

APPENDIX

 

Definitions and Interpretation

 

“HIBOR” means the annual rate of interest applicable for each interest period in
respect of an advance determined conclusively, in the absence of manifest error,
by the Bank to be the rate (rounded up, if necessary, to the nearest integral
multiple 1/16 per cent.) at which Hong Kong dollar deposits in amounts
comparable to the amount of the advance are offered by the Bank for that
interest period to prime banks in the Hong Kong inter-bank market at or about
11:00 a.m. (Hong Kong time) on the first day of that interest period;

 

“Hong Kong” means the Hong Kong Special Administrative Region of the People’s
Republic of China;

 

“LIBOR” means the annual rate of interest applicable for each interest period in
respect of an advance determined conclusively, in the absence of manifest error,
by the Bank to be the rate (rounded up, if necessary, to the nearest integral
multiple 1/16 per cent.) at which United States dollar deposits in amounts
comparable to the amount of the advance are offered by the Bank for that
interest period to prime banks in the London inter-bank market at or about 11:00
a.m. (London time) on the first day of that interest period;

 

“Prime Rate” means Hong Kong dollar prime lending rate as announced, quoted or
applied by the Bank from time to time and subject to fluctuation at its
discretion;

 

General Terms and Conditions

 

1.Interest Rate Calculation Basis

 

1.1Interest shall be computed on the basis of a 365 day year for Hong Kong
dollar Facilities and 360 day year for Facilities in other currencies.

 

2.Overdue Interest

 

2.14% per annum over the interest rate as set out in paragraph 4 of the Facility
Letter subject to change at our discretion.

 

3.Interest and Repayment on Overdraft facility (“O/D”)

 

3.1O/D is repayable on demand. Interest is to be accrued on a daily basis but
payable monthly in arrears to the debit of the Borrower’s Current Account on the
21st day (or the next business day if it is a holiday) of each and every
calendar month. Any O/D in excess of the agreed limit is subject to approval at
our discretion. Interest on such excess amount is to be charged at such rate as
the Bank may from time to time determine on a daily basis which is currently at
Prime Rate plus 10% per annum.

 

Page 5 of 10

 

 

THE SHANGHAI COMMERCIAL & SAVINGS BANK, LTD.

hong kong branch
(incorporated in taiwan with limited liability)

 

4.Set-off

 

4.1In the event of default, the Bank have the right to set off any credit
balance in other accounts held by the Borrower solely or jointly with other
person(s) against the actual or contingent liabilities due to the Bank whether
current or otherwise or subject to notice or not.

 

5.Expenses

 

5.1Whether or not the legal documentation for the Facilities is executed as
contemplated, all expenses, commissions, legal costs, fees, stamp duties,
insurance premiums, property valuation fees, documentation costs, out-of-pocket
expenses and any other expenses reasonably incurred in connection with the
Facilities including, without limitation, the preparation, execution and/or
enforcement of the relative security documents shall be for the Borrower’s
account and borne by the Borrower and shall be payable on demand.

 

6.Forced Liquidation

 

6.1If the total outstanding amount under the Facility shall exceed [80]% of the
market value of the Collateral, the Borrower shall, on demand by the Bank, make
partial prepayment of the Facility in the sum equal to the amount of the total
outstanding amount under the Facility exceeding [80]% of the market value of the
Collateral to the extent that the remaining total outstanding amount under the
Facility (after the aforesaid partial prepayment) shall not exceed [80]% of the
market value of the Collateral. The market value of the Collateral shall be
determined by the Bank in its absolute discretion and the determination of the
Bank on the market value of the Property shall be final and conclusive and be
binding on the Borrower.

 

7.Debt Collection Agencies

 

7.1When necessary and at the Bank’s discretion, debt collection agencies may be
appointed to recover any overdue amount due to the Bank by the Borrower. The
Borrower are required to indemnify the Bank for the reasonable costs and
expenses incurred in the debt recovery process.

 

8.Availability Period of The Facility

 

8.1The Facility will be available for 3 months from the date of this Facility
Letter unless further extension is agreed by the Bank in writing. After the
expiration of the said 3 months period, the Facility shall automatically become
lapsed and be terminated.

 

Page 6 of 10

 

 

THE SHANGHAI COMMERCIAL & SAVINGS BANK, LTD.

hong kong branch
(incorporated in taiwan with limited liability)

 

9.Increased Costs

 

9.1If any change in, or in the interpretation of or compliance with, any law or
regulation subjects the Bank to tax in respect of sums payable by the Borrower
hereunder (other than tax on the Bank’s overall net income), or increases the
Bank’s cost of making available or maintaining the Facility or reduces the
amount of any payment receivable by the Bank hereunder, then the Borrower will
pay the Bank on demand all amounts needed to compensate the Bank therefor.

 

10.Representations and Warranties

 

10.1The Borrower represents and warrants to the Bank that:

 

(a)the Borrower has full capacity and legal right to enter into and engage in
the transactions contemplated by this Facility Letter and this Facility Letter
constitutes legal, valid and binding obligations of the Borrower in accordance
with its terms;

 

(b)neither the borrowing of the Facility nor the performance by the Borrower of
its obligations hereunder will conflict with any obligation applicable to the
Borrower or result in or oblige the Borrower to create any encumbrance on any of
its property; and

 

(c)there are no pending or, to the best of the knowledge and belief of the
Borrower, threatened actions or proceedings before any court, arbitrator,
administrative tribunal or governmental authority which might materially and
adversely affect the business, assets or condition (financial or otherwise) or
operations of the Borrower or its ability to perform its obligations hereunder.

 

11.Events of Default

 

11.1The Bank may by written notice to the Borrower declare the amount of the
Facility outstanding, accrued interest thereon and all other sums payable
hereunder to be, whereupon the same shall become, immediately due and payable if
any of the following events of default occurs :-

 

(a)the Borrower fails to pay any sum payable hereunder on the due date;

 

(b)the Borrower fails to perform any other of its obligations hereunder and, in
respect only of a failure which is in the Bank’s opinion capable of remedy, does
not remedy such failure within seven (7) days after receipt of written notice
from the Bank requiring it to do so;

 

(c)any representation or warranty made by the Borrower in this Facility Letter
is or proves to have been untrue or inaccurate in any material respect;

 

(d)the Borrower (being individual) dies or commits an act of bankruptcy;

 

Page 7 of 10

 

 

THE SHANGHAI COMMERCIAL & SAVINGS BANK, LTD.

hong kong branch
(incorporated in taiwan with limited liability)

 

(e)if any Shareholder (being a company) commits an act to go into voluntary
liquidation or reconstruction or amalgamation; and

 

(f)any situation occurs which in the opinion of the Bank may materially and
adversely affect the ability of the Borrower to perform its obligations under
this Facility Letter.

 

12.Indemnity

 

12.1The Borrower shall indemnify the Bank against all losses, liabilities,
damages and expenses which the Bank may sustain or incur as a consequence of any
event of default hereunder or any default by the Borrower in the performance of
its obligations hereunder. The Bank is entitled to employ, engage and appoint
lawyers, debt collection agents or third party service providers to demand,
request, recover and collect any money from time to time outstanding from the
Borrower to the Bank under this Facility Letter and/or incurred consequence of
any default by the Borrower in the performance of its obligations hereunder. The
Borrower hereby agrees to pay and indemnify the Bank on full indemnity basis all
the costs, expenses, charges, fees, commissions and service charges incurred by
or charged against he Bank in relation to the employment, engagement and
appointment of such lawyers, debt collection agents or third party service
providers. The Borrower’s attention is specifically drawn t the provisions of
this Clause which may involve the Borrower in incurring additional costs and
expenses.

 

13.Payments

 

13.1The Borrower shall make all payments under this Facility Letter in
immediately available funds by [*] a.m. (Hong Kong time) on the due day by such
method as the Bank and the Borrower may agree.

 

14.Assignment

 

14.1The Bank is entitled to assign or transfer all or any of its rights or
transfer any of its obligations hereunder without the consent of the Borrower.
The Borrower shall not assign any of its rights or transfer any of its
obligations hereunder.

 

15.Notices

 

15.1Any notice or demand given or made in connection with this Facility Letter
shall be sent to the Bank or the Borrower, as the case may be, at its address
given above or such other address as the relevant party may from time to time
notify to the other. Notices shall be in writing and made by letter, telex or
facsimile.

 

Page 8 of 10

 

 

THE SHANGHAI COMMERCIAL & SAVINGS BANK, LTD.

hong kong branch
(incorporated in taiwan with limited liability)

  

16.Policy on Personal Data

 

16.1The policies and practices of the Bank in relation to personal data and the
Personal Data (Privacy) Ordinance (Chapter 486, Laws of Hong Kong) are set out
in the Circular to Customers and Other Individuals relating to the Personal Data
(Privacy) Ordinance attached to this Facility Letter. The said policies and
practices form an integral part of this Facility Letter and shall be deemed
incorporated into this Facility Letter accordingly.

 

17.Miscellaneous Provisions

 

17.1Where there is any conflict between the provisions in this Facility Letter
and the other terms and conditions previously delivered to the Borrower by the
Bank, the provisions herein shall prevail.

 

17.2Section 83 of the Banking Ordinance (Chapter 155, Laws of Hong Kong, the
“Ordinance”) has imposed on the Bank as a bank certain limitations on advances
to persons or companies related to the Bank’s directors or employees. In
acknowledging this Facility Letter the Borrower should advise the Bank whether
the Borrower is in any way related to any of the Bank’s directors or employees
within the meaning of the Ordinance and in the absence of such advice the Bank
will assume that the Borrower is not so related. The Borrower shall advise the
Bank immediately in writing should it becomes so related subsequent to
acknowledging this Facility Letter.

 

17.3Upon signing the duplicate of this Facility Letter, the Borrower consents to
the Bank on providing to any guarantor or security provider in respect of any
Facility or credit facilities extended to Borrower:

 

(a)a copy of this Facility Letter evidencing the obligations to be guaranteed or
secured or a summary thereof;

 

(b)a copy of any formal demand for overdue payment which is sent to the Borrower
after it has failed to settle an overdue amount following a customary reminder;
and

 

from time to time on request by the guarantor or security provider, a copy of
the latest statement of account provided to the Borrower.

 

17.4If it becomes unlawful for the Bank to give effect to its obligations
hereunder, it shall notify the Borrower in writing and the Borrower shall,
within such period as may be permitted by the relevant law, repay the principal
together with all interest accrued thereon to the date of repayment and other
monies then payable hereunder.

 

17.5If any provision herein becomes illegal, invalid or unenforceable then the
remaining provisions of this Facility Letter shall not he affected or impaired
thereby.

 

Page 9 of 10

 

 

THE SHANGHAI COMMERCIAL & SAVINGS BANK, LTD.

hong kong branch
(incorporated in taiwan with limited liability)

 

17.6No failure or delay by the Bank in exercising any right, power or remedy
hereunder shall operate as a waiver thereof. Rights, powers and remedies
available under this Facility Letter do not exclude those provided by law.

 

18.Language

 

18.1The Chinese version of the Facility Letter (including this Appendix) is for
reference only and if there is any conflict between the English and Chinese
versions, the English version shall prevail.

 

19.Governing Law and Jurisdiction

 

19.1This Facility Letter and the Facility shall be governed by and construed in
accordance with the laws of Hong Kong.

 

19.2The parties hereto irrevocably submit to the non-exclusive jurisdiction of
the courts of Hong Kong.

 



Page 10 of 10

